 


110 HR 6561 IH: Emergency Gasoline Assistance Act
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6561 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2008 
Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To increase funding of the block grant to States for social services, to provide for the increased funding to be used to provide a gasoline subsidy to certain low-income individuals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Gasoline Assistance Act. 
2.Temporary gasoline stamps for vulnerable families 
(a)Increase in funding for the social services block grantFor purposes of subsections (a) and (b) of section 2003 of the Social Security Act, the amount specified in subsection (c) of such section for each of fiscal years 2008 and 2009 is deemed to be the amount that otherwise applies for purposes of such subsection plus $2,500,000,000. 
(b)Use of fundsTo the extent that an amount is paid to a State under section 2002 of the Social Security Act by reason of subsection (a) of this section, the State shall use the amount only to provide a subsidy to assist individuals who operate motor vehicles and are members of families with incomes that do not exceed 300 percent of the Federal poverty line to purchase gasoline, and shall target the subsidy to individuals in families that demonstrate the greatest need for the subsidy, which should be used primarily to purchase gasoline for transportation related to employment (including transportation to child care facilities). 
(c)Eligibility of States for increased fundingThe Secretary may not make a payment to a State under section 2002 of the Social Security Act by reason of subsection (a), unless the State has submitted to the Secretary a plan which— 
(1)details the criteria the State will use to determine eligibility for the subsidy referred to in subsection (b); 
(2)ensures that the subsidy is provided to individuals with the greatest need for the subsidy; 
(3)describes the procedures which the States will use to reduce fraud or abuse in the provision of the subsidy; 
(4)prescribes the minimum and maximum amount of the subsidy; 
(5)describes how and when the subsidy will be provided to eligible individuals; and 
(6)the identity of the State agency which will administer the program under which the subsidy is to be provided. 
(d)Treatment of subsidyA subsidy provided to an individual pursuant to subsection (b) shall not be considered to be income or a resource for purposes of any Federal or federally assisted program the eligibility for which, or the amount or type of benefits or services provided under which, is based, in whole or in part, on need, shall not be included in gross income for purposes of the Internal Revenue Code of 1986, and shall not be considered assistance provided under a State program funded under part A of title IV of the Social Security Act. 
(e)GuidanceThe Secretary shall provide guidance to assist States with developing the plan required by subsection (c), and shall suggest best practices which the States should use in administering the program under which the subsidy referred to in subsection (b) is to be provided.   
 
